Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 07/05/2022. 
Priority 
Acknowledgment is made of applicant's claim for prior priority date of: 
a CON of 17/706,302 03/28/2022
17/706,302 is a CON of 17/701,316 03/22/2022
17/701,316 is a CON of 16/738,328 01/09/2020 PAT 11423754
16/738,328 is a CON of 14/873,865 10/02/2015 PAT 10573146
14/873,865 has PRO 62/220,383 09/18/2015
14/873,865 has PRO 62/201,671 08/06/2015
14/873,865 has PRO 62/200,375 08/03/2015
14/873,865 has PRO 62/198,813 07/30/2015
14/873,865 has PRO 62/197,343 07/27/2015
14/873,865 has PRO 62/193,317 07/16/2015
14/873,865 has PRO 62/189,329 07/07/2015
14/873,865 has PRO 62/187,666 07/01/2015
14/873,865 has PRO 62/187,645 07/01/2015
14/873,865 has PRO 62/187,624 07/01/2015
14/873,865 has PRO 62/187,651 07/01/2015
14/873,865 has PRO 62/187,642 07/01/2015
14/873,865 has PRO 62/105,407 01/20/2015
14/873,865 has PRO 62/060,962 10/07/2014
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 14 (herein called Additional Independent Claims).  The Primary Independent Claim recites the limitations of receiving, by the hardware controller, sensor data from at least one sensor located within the property, of a plurality of sensors installed at various locations on the property; analyzing the sensor data by one or more processors, wherein analyzing the sensor data includes analyzing sensor data associated with a room of the property, and wherein analyzing the sensor data is based on accessing baseline sensor data associated with the room of the property; based upon the analyzing, determining that an individual located in the room of the property has experienced a fall; responsive to determining that the individual in the room of the property has experienced a fall, generating a notification indicating that the individual in the room of the property has experienced a fall; and communicating the notification to an electronic device.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitation of at least “
Receiving and analyze sensor data, based upon the analyzing, determining that an individual located in the room of the property has experienced a fall, generating and communicate a notification” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitation of at least “by the hardware controller, by one or more processors, a hardware controller in communication with a set of sensors installed at various locations on the property, comprising: a communication module adapted to interface with a plurality of sensors installed at various locations on the property; a memory adapted to store non-transitory computer executable instructions; and a processor adapted to interface with the communication module and the memory, wherein the processor is configured” in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The examiner did not find any additional elements that would cause further analysis.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and software per se amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, all independent claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 below are rejected under 35 U.S.C. 103 as being unpatentable over Heaton  (U.S. Patent ref#1) in view of Reed and Johnson (U.S. Patent ref#2)  

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Heaton  (U.S. Patent Pub 2018 / 0000385) in view of Reed and Johnson (U.S. Patent ref#2)  
Re claim 1 & 8 & 14: Heaton  discloses: 
A computer-implemented method of detecting periled individuals within a property, the property, the method comprising:  (see Heaton , figure 1-2)
A hardware controller for detecting periled individuals within a property, the hardware controller in communication with a set of sensors installed at various locations on the property, comprising: a communication module adapted to interface with a plurality of sensors installed at various locations on the property; a memory adapted to store non-transitory computer executable instructions; and a processor adapted to interface with the communication module and the memory, wherein the processor is configured to execute the non-transitory computer executable instructions to cause the processor to:   (see Heaton , figure 1-2)
A computer-readable medium storing non-transitory instructions for detecting periled individuals within a property, that, when executed by one or more processors, cause the one or more processors to:  (see Heaton , figure 1-2)
receiving, by the hardware controller, sensor data from at least one sensor located within the property, of a plurality of sensors installed at various locations on the property; (see Heaton , figure 2, item 2 + paragraph 0011 “inputting sensor data read from the sensor into a compressed fall detection model stored locally on the wearable device to detect a fall event at a first time”)
analyzing the sensor data by one or more processors, wherein analyzing the sensor data includes analyzing sensor data associated with a room of the property, and wherein analyzing the sensor data is based on accessing baseline sensor data associated with the room of the property; (see Heaton , figure 4, item S130-S160)
based upon the analyzing, determining that an individual located in the room of the property has experienced a fall; (see Heaton , figure 4, item “Score %”)
responsive to determining that the individual in the room of the property has experienced a fall, generating a notification indicating that the individual in the room of the property has experienced a fall; and (see Heaton , figure 4, item “Fall event”)
communicating the notification to an electronic device. (see Heaton , figure 4, item S170)

Although Heaton is a wearable device rather than a fixed device in a facility or building the examiner believe that is a design choice and that Reed and Johnson teaches those features and additional limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Heaton by adapting any features of Reed and Johnson.  Specifically Reed Figure 1 teaches sensors in a facility room.   Johnson is describe below how it reads on all of the applicants limitation. 
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Heaton refers to using devices in a room such as in paragraph 0055. And applicant refers to this as “personal digital assistant device” In spec and claim 4. 
A computer-implemented method of detecting periled individuals within a property, the property, the method comprising:  (see Johnson, figure 3)
A hardware controller for detecting periled individuals within a property, the hardware controller in communication with a set of sensors installed at various locations on the property, comprising: a communication module adapted to interface with a plurality of sensors installed at various locations on the property; a memory adapted to store non-transitory computer executable instructions; and a processor adapted to interface with the communication module and the memory, wherein the processor is configured to execute the non-transitory computer executable instructions to cause the processor to:   (see Johnson, figure 1)
A computer-readable medium storing non-transitory instructions for detecting periled individuals within a property, that, when executed by one or more processors, cause the one or more processors to:  (see Johnson, figure 2)
receiving, by the hardware controller, sensor data from at least one sensor located within the property, of a plurality of sensors installed at various locations on the property; (see Johnson, figure 4, item 402-404)
analyzing the sensor data by one or more processors, wherein analyzing the sensor data includes analyzing sensor data associated with a room of the property, and wherein analyzing the sensor data is based on accessing baseline sensor data associated with the room of the property; (see Johnson, figure 4, item 406)
based upon the analyzing, determining that an individual located in the room of the property has experienced a fall; (see Johnson, figure 4, item 408
responsive to determining that the individual in the room of the property has experienced a fall, generating a notification indicating that the individual in the room of the property has experienced a fall; and (see Johnson, figure 4, item 410)
communicating the notification to an electronic device. (see Johnson, figure 4, item 412)
Re claim 2 & 9 & 15: see claim 1 + 
wherein the sensor data includes imaging data. (see Heaton paragraph 0054) 
Re claim 3 & 10  & 16: see claim 1 + 
wherein the sensor data includes motion data. (see Heaton Figure 4 item S110 )
Re claim 4 & 11 & 17: see claim 1 + 
wherein the electronic device is a personal digital assistant device. . (see Heaton abstract “wearable device”)
Re claim 5 & 12 & 18: see claim 1 + 
wherein analyzing the sensor data is further based on accessing baseline sensor data associated with the individual. (see Heaton , figure 4, item S130-S160 + Johnson, figure 4, item 406 + para 0071)
Re claim 6 & 13 & 19: see claim 1 + 
wherein analyzing the sensor data based on accessing baseline sensor data associated with the individual includes learning a routine associated with the individual.  (see Heaton , figure 4, item S130-S160 + paragraph 0053 + Johnson, figure 4, item 406 + para 0071)
Re claim 7 & 20: see claim 1 + 
wherein analyzing the sensor data comprises: analyzing the sensor data to determine a current condition of the individual; receiving updated sensor data from the at least one sensor; and determining, from the updated sensor data, that a current condition is maintained for a threshold period of time. (see Heaton , figure 4, item S130-S160 + paragraph 0047 + 0064 + Johnson, figure 4, item 406 + para 0029)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mouradian et al., U.S. Patent Pub 2019/0099114, discloses monitor the motion sensor to detect a decrease in acceleration in the gravitational direction below a first threshold; start a timer upon detecting the decrease in acceleration; monitor the motion sensor to detect a fall-indicative acceleration above a second level prior to the timer reaching a first predetermined time; monitor the motion sensor to detect a recovery-indicative acceleration above a third level prior to the timer reaching a second predetermined time; and activate the wireless communication module to initiate an emergency alert if the fall-indicative acceleration is detected and the recovery-indicative acceleration is not detected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/             Primary Examiner, Art Unit 3698